Citation Nr: 1508345	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-03 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to an evaluation in excess of 10 percent prior to January 27, 2014, and in excess of 40 percent thereafter, for degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy.

2. Entitlement to service connection for radiculopathy of the left lower extremity associated with degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy.

3. Entitlement to service connection for radiculopathy of the right lower extremity associated with degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas.

This case was brought before the Board in December 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, specifically providing him a more recent VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to January 27, 2014, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion of 70 degrees with painful motion starting at 70 degrees; extension of 10 degrees with painful motion starting at 10 degrees; right and left lateral flexion of 10 degrees with no objective evidence of painful motion; and right and left lateral rotation of 20 degrees with no objective painful motion.  Also, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no evidence of ankylosis.  

2. As of January 27, 2014, the Veteran's degenerative disc disease of the lumbar spine is manifested by 20 degrees forward flexion with painful motion starting at 20 degrees; extension of 10 degrees with painful motion starting at 10 degrees; right and left lateral flexion of 10 degrees with bilateral painful motion starting at 10 degrees; and right and left lateral rotation of 10 degrees with bilateral painful motion starting at 10 degrees; with no evidence of ankylosis.  

3. The Veteran's lumbar spine disability is manifested by associated radiculopathy of the right and left lower extremity. 


CONCLUSIONS OF LAW

1. Prior to January 27, 2014, the criteria for an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5242-5237 (2014). 

2. As of January 27, 2014, the criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5242-5237 (2014). 

3. The criteria for service connection for radiculopathy of the right lower extremity associated with Veteran's lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237, Note (1) (2014).

4. The criteria for service connection for radiculopathy of the left lower extremity associated with Veteran's lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237, Note (1) (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a November 2011 letter sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded examinations in December 2011, May 2013, and January 2014.  The examinations are adequate for the purposes of evaluating the Veteran's disability, as they involve reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.  

The Veteran asserts entitlement to an increased evaluation for degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy, currently evaluated as 10 percent disabling prior to January 27, 2014 and 40 percent thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2014).  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2014).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  However, in this case, the Veteran's limitation of motion is compensable.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  The Formula provides the following ratings, in relevant part as they apply to the thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.



I. Prior to January 27, 2014

Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy prior to January 27, 2014.

A statement by the Veteran that accompanied his September 2011 increased rating claim noted that he had two herniated discs and severely degenerative L4 and L5 vertebrae.  The Veteran reported that steroid shots offered no relief.

The Veteran was provided a VA examination in December 2011 which found range of motion of the thoracolumbar spine to be: forward flexion of 70 degrees with painful motion starting at 70 degrees; extension of 10 degrees with painful motion starting at 10 degrees; right and left lateral flexion of 10 degrees with no objective evidence of painful motion; right and left lateral rotation of 25 degrees with no objective painful motion.  The combined range of motion of the thoracolumbar spine was 150 degrees.  Repetitive use testing produced the same range of motion results and no functional loss or functional impairment of the thoracolumbar spine was reported.  

The VA examination report indicates the Veteran had flare-ups that cause him difficulty with weight bearing activates.  The Veteran had localized tenderness or pain to palpation of the joints or soft tissue of the thoracolumbar spine in the L5 region.  The Veteran was noted to have had no guarding, muscle spasm, muscle atrophy, or neurologic abnormalities related to his thoracolumbar spine condition.  The Veteran was described as not suffering from intervertebral disc syndrome.  The impact of the thoracolumbar spine disability on the Veteran's ability to work was described as decreased weight bearing and lifting ability and difficulty with sedentary activity given pain and stiffness with prolonged periods in one position.

At the time of the December 2011 examination the Veteran reported the following symptoms associated with the spinal disability stiffness, spasms, decreased motion, paresthesia, and numbness.  The Veteran reported, in relation to the spine condition, he does not experience fatigue, bowel problems, erectile dysfunction, or bladder problems.  He did experience weakness of the spine, leg, and foot as well as pain which began in 1986.  It is located on the lower back and the pain occurs five times per day and each time lasts for one hour.  The pain travels down both legs.  The claimant indicates the pain level is severe and is exacerbated by physical activity.  The pain comes spontaneously.  The Veteran can function with medication.  At the time of pain he experiences functional impairment which is described as pain to the foot and limitation of motion of the joint.  In the 12 months prior to the examination the Veteran reported a 10 day incapacitating episode around June 2011 in which bed rest was recommended by a doctor. 

The Veteran was provided with another VA examination in May 2013.  The VA examination report indicates that in March 2012 the Veteran underwent spinal fusion of the L3 to L5 which required a redo fusion in August 2012.  At the time of the examination the Veteran reported his back is sore most of the time, his left foot goes numb when he sleeps, he gets a pinching sensation in his back with any twisting, he can walk for about 20 minutes, and his back wakes him throughout the night.  Range of motion of the thoracolumbar spine was found as: 70 degrees forward flexion; extension of 15 degrees; right and left lateral flexion of 20 degrees; and right and left lateral rotation of 20 degrees.  The combined range of motion of the thoracolumbar spine was 165 degrees.  There was no objective evidence of painful motion.  Repetitive use testing produced the same range of motion results.  

The Veteran was reported to have functional loss and/or functional impairment with the contributing factor being less movement than normal.  Localized tenderness or pain to palpation for joints and/or soft tissue of the paraspinals L2 to L5 left gluteus and sciatic notch was also reported.  The examination report shows the Veteran suffers from mild radiculopathy of the left side involving the sciatic nerve.  No other neurologic abnormalities were indicated.  The examiner indicated the Veteran did not have intervertebral disc syndrome.  The Veteran was revealed to have scars associated with his lumbar spine condition; however, it was noted that the scars are not painful, unstable, or a total area of greater than 39 square centimeters.  

The evidence of record includes both VA and non-VA treatment records throughout the appeal period prior to January 27, 2014.  To the extent these records describe the lumbar spine disability they do not reveal a disability picture that is substantively different from the one shown by the VA examinations just discussed.  

Under the above circumstances, the Board finds insufficient evidence to warrant an evaluation in excess of 10 percent prior to January 27, 2014.  There is no evidence of flexion of the thoracolumbar spine being 60 degrees or less, combined range of motion being 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  Furthermore, there is no evidence of favorable or unfavorable ankylosis of the entire spine or entire thoracolumbar spine.  While the Veteran has undergone a spinal fusion of the L3 to L5 vertebra there is no fusion of the entire lumbar spine segment and the Veteran's lumbar spine range of motion is not fixed in neutral position.  38 C.F.R. § 4.71a, Diagnostic Code 5242-5237, Note (5).  

Accordingly, the Board finds a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent prior to January 27, 2014 for degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. As of January 27, 2014

Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy as of January 27, 2014 or any point thereafter.

The Veteran was provided a VA examination on January 27, 2014.  The examination report indicates the Veteran suffers from degenerative arthritis of the spine, segmental instability, spinal fusion, spinal stenosis, and spondylolisthesis.  At the time of the examination the Veteran reported increasing back pain, increasing bilateral radicular leg pain, spasms in left leg, he can only walk about 100 yards, he now uses a cane, he still is woken up throughout the night by pain, and he has some trouble urinating but no incontinence.  Range of motion of the thoracolumbar spine was found as: 20 degrees forward flexion with painful motion starting at 20 degrees; extension of 10 degrees with painful motion starting at 10 degrees; right and left lateral flexion of 10 degrees with bilateral painful motion starting at 10 degrees; and right and left lateral rotation of 10 degrees with bilateral painful motion starting at 10 degrees.  The combined range of motion of the thoracolumbar spine was 70 degrees.  Repetitive use testing produced the same range of motion results.  

The Veteran was reported to have functional loss and/or functional impairment with the contributing factors being less movement than normal; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; interference with sitting, standing and/or weight-bearing; and lack of endurance.  The Veteran had a tender mid-line L2 to S1, bilateral gluteus and sciatic notch.  The VA examiner reported no muscle spasm, guarding, or ankylosis.  The Veteran was shown to have decreased sensation to light touch in the left thigh/knee, left lower leg/ankle, and bilateral foot/toes.  Radiculopathy was noted involving the femoral nerve and the sciatic nerve bilaterally.  The radiculopathy resulted in moderate intermittent pain, parethesias and/or dysesthesias, and numbness all bilateral.   It was noted that the Veteran did not have intervertebral disc syndrome.  Scars associated with his lumbar spine disability were noted but the scars are not painful, unstable, or a total area of greater than 39 square centimeters.  The Veteran's lumbar spine disability was described as limiting his ability to walk around as part of his duties at work.  The VA examiner stated that pain and fatigue could limit functional ability with repetitive use but he was unable to quantify in degrees of motion without resorting to speculation.  Finally, he indicate that Veteran had suffered no flare-ups since his last examination in May 2013 and that he had no doctor prescribed bed rest in the last 12 months.

The evidence of record includes VA treatment records from during this time period.  To the extent these records describe the lumbar spine disability they do not reveal a disability picture that is substantively different from the one shown by the VA examination just discussed.  

Under the above circumstances, the Board finds insufficient evidence to warrant an evaluation in excess of 40 percent.  There is no evidence of favorable or unfavorable ankylosis of the entire spine or entire thoracolumbar spine.  The January 2014 VA examiner specifically noted there was no ankylosis and range of motion testing did not reveal the lumbar spine segment was fixed in a neutral position.  38 C.F.R. § 4.71a, Diagnostic Code 5242-5237, Note (5).      

Accordingly, the Board finds a preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent as of January 27, 2014 or any point thereafter for degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Associated Neurological Manifestations

The Board has also considered whether a separate evaluation for a neurological disability is warranted.  As discussed in parts I and II supra the May 2013 VA examination report indicates the Veteran suffers from mild radiculopathy of the left side involving the sciatic nerve.  While the January 2014 examination report indicates the Veteran suffers from moderate radiculopathy of the bilateral lower extremities involving both the sciatic and femoral nerves.  The Veteran's lower extremity radiculopathy is associated with his lumbar spine condition.  Therefore, service connection for radiculopathy of the right and left lower extremity is warranted as neurological manifestations of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237, Note (1).

III. Other Considerations

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his thoracolumbar spine.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion sufficient to serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected disability warrants an evaluation greater than the ones assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); see also 38 C.F.R. §§ 3.159(a)(1), (2) (2013).

The Board has also considered whether an increased evaluation is warranted for the Veteran's lumbar spine disability based on intervertebral disc syndrome.  However, VA examination indicates the Veteran does not suffer from intervertebral disc syndrome.  Furthermore, the only incapacitating episode of record is the one reported by the Veteran at the time of the December 2011 VA examination.  This episode only lasted 10 days and thus, at most, would warrant a 10 percent rating under the Diagnostic Code 5243 if the Veteran did suffer from intervertebral disc syndrome.  Therefore, an increased evaluation is not warranted under Diagnostic Code 5243 for either time period.

Additionally, the Board has considered the scars associated with the Veteran's lumbar spine condition.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237, Note (1).  While both the May 2013 and January 2014 VA examination reports indicate the Veteran has scars associated with his lumbar spine disability both note the scars are no painful, unstable, or a total area of greater than 39 square centimeters.  As such, a separate rating for the Veteran's associate scars is not warranted under Diagnostic Codes 7801, 7802, 7804, and 7805.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
   
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's lumbar spine pain and limited range of motion is contemplated in the rating criteria.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The December 2011 and January 2014 VA examiners indicate that the Veteran's lumbar spine disability impacts his ability to work.  However, the impact noted (decreased weight bearing, decreased ability to lift, decreased mobility, and pain and stiffness resulting from prolong periods in one position) does not appear to markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate.


ORDER

A rating in excess of 10 percent, prior to January 27, 2014, for degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy is denied.

A rating in excess of 40 percent, as of January 27, 2014, for degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy is denied.

Service connection for radiculopathy of the right lower extremity associated with degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy is granted.


Service connection for radiculopathy of the left lower extremity associated with degenerative disc disease, lumbar spine, status post L3-L5 revision laminectomy and foraminotomy is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


